Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of species I in the reply filed on 1/21/22 is acknowledged.  The examiner notes that half of claim 17 is directed towards species II, and was accidentally called generic.  The restriction requirement is repeated below for reference.  The examiner has examined the claims accordingly.


Election/Restriction
This application contains claims directed to the following patentably distinct species:
I – Perfect Secrecy Implementation – See Fig. 3 and Fig. 5 for example.
II – Semantic Secrecy Implementation – See Fig. 4 and Fig. 5 for example.
The species are independent or distinct because the claims recite the mutually exclusive characteristics of each of the species.  For example, the perfect secrecy implementation generates, using a particular method, a true random key which is used for creating the ciphertext, while the semantic secrecy implementation generates a pseudo random key, using a different method, and uses the pseudo random key to create the ciphertext. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 16 is generic, 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species have acquired a separate status in the art in view of their different classification, and will require different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


This office action is in response to the communication filed on 1/21/22.
Claims 1-10, and 16-19 have been examined.  Claims 11-15 and 20 are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 8-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the term “about equal in size” is a relative term which renders the claim indefinite. The term “about equal in size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close in size the key space and the ciphertext space need to be to fall within the scope of “about equal in size”.  Do they need to be within a byte of each other?  Would they be about equal in size if they were within 10kb of each other?  Would they be about equal in size if they were within 10 GB of each other?  The person having ordinary skill in the art would have no means to ascertain whether or not their spaces fell within the scope of the claim or not.
Regarding claim 5, the term “about … half” is a relative term which renders the claim indefinite. The term “about … half” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close to half of the storage space would fall within the scope of “about … half”.  Do they need to be within a byte of each other?  Would they be about half if they were within 10kb of half?  Would they be about half in size if they were within 10 GB of half?  Does the total size of the space impact the number of bytes removed from half to still fall within the scope of “about … half”?  The person 
Regarding claim 17, the term “a substantially same size” is a relative term which renders the claim indefinite. The term “a substantially same size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close in size the key space and the ciphertext space need to be to fall within the scope of “a substantially same size”.  Do they need to be within a byte of each other?  Would they be substantially the same size if they were within 10kb of each other?  Would they be of a substantially same size if they were within 10 GB of each other?  The person having ordinary skill in the art would have no means to ascertain whether or not their spaces fell within the scope of the claim or not.
Claims 8-10 recite “the second modified operation” which lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bessho et al. (JP-2011013902-A) hereinafter referred to as Bessho.
Regarding claim 1, Bessho disclosed a non-transitory computer-readable media having computer-readable instructions stored thereon that when executed by a processor associated with a memory module cause the processor to: 
receive a request to store data in the memory module (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); 
generate a true random number key by applying an optimal write pulse to a first plurality of memory cells of the memory module (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); and 
perform a first modified XOR operation between the data and the true random number key to obtain a ciphertext (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36), 
wherein in the first modified XOR operation, a bit of the ciphertext has a same logical value as a corresponding bit of the true random number key when a corresponding bit of the data is at a low logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); and 
wherein in the first modified XOR operation, the bit of the ciphertext is inverse of the logical value of the corresponding bit of the true random number key when the corresponding bit of the data is at a high logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and 
Regarding claim 2, Bessho disclosed that the first plurality of memory cells form part of a key space of the memory module (Bessho Fig. 2 and Paragraphs 0034-0037 = Translation Page 5 Line 39 – Page 6 Line 11).
Regarding claim 3, Bessho disclosed to store the ciphertext in a second plurality of memory cells that form a ciphertext space of the memory module (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36).
Regarding claim 4, Bessho disclosed that the key space and the ciphertext space are about equal in size (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36 – XOR encryption using a one-time pad requires the key and the data to be the same size).
Regarding claim 5, Bessho disclosed that the key space forms about a first half of a storage space of the memory module and the ciphertext space forms about a second half of the storage space of the memory module (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36 – XOR encryption using a one-time pad requires the key and the data to be the same size).
Regarding claim 6, Bessho disclosed to receive another request to read the ciphertext from the memory module (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); and perform a second modified XOR operation between the ciphertext and the true random number key to obtain the data (Bessho 
Regarding claim 7, Bessho disclosed that in the second modified XOR operation, for the high logical value of the bit of the ciphertext, the corresponding bit of the data is also at the high logical value when the corresponding bit of the true random number key is at the low logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36).
Regarding claim 8, Bessho disclosed that in the second modified operation, for the low logical value of the bit of the ciphertext, the corresponding bit of the data is also at the low logical value when the corresponding bit of the true random number key is at the low logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36).
Regarding claim 9, Bessho disclosed that in the second modified operation, for the low logical value of the bit of the ciphertext, the corresponding bit of the data is at the high logical value when the corresponding bit of the true random number key is at the high logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36).
Regarding claim 10, Bessho disclosed in the second modified operation, for the high logical value of the bit of the ciphertext, the corresponding bit of the data is at the low logical value when the corresponding bit of the true random number key is at the high logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36).
Regarding claim 16, Bessho disclosed a memory device comprising: 

a memory module comprising a key space and a ciphertext space, wherein the memory module encrypts a data with a key that is stored in the key space to obtain a ciphertext that is stored in the ciphertext space (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); 
wherein the memory module decrypts the ciphertext with the key to obtain the data (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); 
wherein the memory module performs a first modified XOR operation to encrypt the data and a second modified XOR operation to decrypt the ciphertext (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); 
wherein in the first modified XOR operation, a bit of the ciphertext has a same logical value as a corresponding bit of the key when a corresponding bit of the data is at a low logical value and the bit of the ciphertext is inverse of the logical value of the corresponding bit of the key when the corresponding bit of the data is at a high logical value (This is simply true of XOR logic) (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36); and 
wherein in the second modified XOR operation, the logical value of the bit of the ciphertext forms the logical value of the corresponding bit of the data when the corresponding bit of the key is at the low logical value and the inverse of the logical value of the bit of the ciphertext forms the logical value of the corresponding bit of the data when the corresponding bit 
Regarding claim 17, Bessho disclosed that the key space is of a substantially same size as the ciphertext space in a perfect secrecy implementation (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36 – XOR encryption using a one-time pad requires the key and the data to be the same size), and wherein the key space is of a lesser size than the ciphertext space in a semantic secrecy implementation (Withdrawn).
Regarding claim 18, Bessho disclosed that the key is a true random number key for a perfect secrecy implementation (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36), and wherein the key is a pseudo random number key for a semantic secrecy implementation (Withdrawn).
Regarding claim 19, Bessho disclosed that the key is a true random number key, wherein the memory module generates the true random number key by applying an optimal write pulse to a plurality of memory cells of the key space where the key that is generated is to be stored, and wherein the optimal write pulse randomly switches a state of each of the plurality of memory cells to generate the true random number key (Bessho Figs. 6-7 and Paragraphs 0040, 0047-0067 = Translation Page 5 Lines 22-32, and Page 6 Line 12 – Page 7 Line 36).

Conclusion
Claims 1-10 and 16-19 have been rejected.

US 2019/0073319 taught dividing memory into different areas, generating true random numbers which are then stored into key memory, and encrypting the different areas using different true random numbers as their respective keys.
US 2012/0026784 taught a method for generating random numbers using optimal write pulse on a plurality of memory cells.
US 2015/0371063 taught a method for storing encrypted data involving generating a true random key, using that key in an XOR operation to generate encrypted data, and storing both the key and the encrypted data in memory of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491